DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 28 December 2021, with respect to the rejection of claims 41-46 under 35 U.S.C. § 112(b), the rejections of claims 26, 27, 37, 38 and 47 under 35 U.S.C. § 102(a)(1), and the rejections of claims 29, 30, 32, 39 and 40 under 35 U.S.C. § 103 have been fully considered and are persuasive (Examiner also notes that, while claim 38 was rejected on page 6 of the Office Action, claim 38 was not listed in the heading).  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly applied prior art.  The new grounds of rejection are necessitated by Applicant’s amendments to the claims.  Accordingly, the present Office Action is made final.

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
5.	Claims 26, 27, 37-39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US-2018/0315221) in view of Barone (US-2016/0321838).
	Regarding claim 26:  Jones discloses a computer-implemented method (figs 4-5, [0012]-[0013], and [0064] of Jones) comprising: obtaining image data of multiple images of the same scene from one or more cameras and including a first image and a second image (figs 3A-3B and [0037]-[0038] of Jones) each respectively being associated with a first point cloud and a second point cloud separately forming the scene (fig 4, [0052]-[0053], and [0066] of Jones – each new image associated with region of overall point cloud being generated; regions of overall point cloud from each individual image are themselves separate point clouds joined into the overall point cloud through the multi-image matching and undistortion processing); generating three-dimensional first and second overlap regions each with geometry with dimensions (fig 3B, [0034], [0037], and [0045] of Jones – each frame has overlapping regions, with a geometry, with respect to other frames), and each respectively enclosing points from, and having a position and dimensions in, the respective first and second point cloud (fig 4 (418), [0047]-[0048], [0053], and [0066] of Jones – overlapping regions from each image matched according to features based on position, dimensions, poses, and other relevant factors); iteratively modifying the position or dimensions or both of the first and second overlap regions to generate best first and second overlap regions so far of each iteration and until a convergence criteria is met ([0041]-[0047] of Jones – iterative technique(s) applied which minimize the errors in matching each image to the overall 3D point cloud world until a convergence is reached); and establishing a transformation at least partially based on the best overlap regions, and the transformation comprising a rotation part, a translation part, or both to convert point locations between the first and second point clouds ([0042]-[0043], and [0056] of Jones – transformed according to 3D position (translation) and pose (rotation) so as to conform with overall 3D point cloud world).
	Jones does not disclose the first and second overlap regions with measured dimensions; and wherein convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions.
	Barone discloses the first and second overlap regions with measured dimensions ([0092]-[0096] of Barone); and wherein convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions ([0139], [0151]-[0154] of Barone).
	Jones and Barone are analogous art because they are from the same field of endeavor, namely capturing and processing of 3D digital image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have first and second overlap regions with measured dimensions; and have convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions, as taught by Barone.  The motivation for doing so would have been to provide more accurate and realistic 3D image, which are better related to the objectively real world.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jones according to the relied-upon teachings of Barone to obtain the invention as specified in claim 26.
	Regarding claim 27:  Jones in view of Barone discloses the method of claim 26 (as rejected above) comprising determining a convergence exists depending on whether a ([0043]-[0046] of Jones).
	Regarding claim 37:  Jones discloses a computer-implemented system (fig 1 and [0026] of Jones) of point cloud registration for image processing (figs 4-5, [0012]-[0013], [0053], and [0064] of Jones), comprising: a display (fig 1(24) and [0031] of Jones); at least one processor communicatively coupled to the display (fig 1(22) and [0031] of Jones); at least one memory communicatively coupled to at least one processor (fig 1(14,28), [0029], and [0032] of Jones); and the at least one processor to operate by: obtaining image data of multiple images of the same scene from one or more cameras and including a first image and a second image (figs 3A-3B and [0037]-[0038] of Jones) each respectively being associated with a first point cloud and a second point cloud both separately forming the scene (fig 4, [0052]-[0053], and [0066] of Jones – each new image associated with region of overall point cloud being generated; regions of overall point cloud from each individual image are themselves separate point clouds joined into the overall point cloud through the multi-image matching and undistortion processing); generating three-dimensional first and second overlap regions each with geometry with dimensions (fig 3B, [0034], [0037], and [0045] of Jones – each frame has overlapping regions, with a geometry, with respect to other frames), and each respectively enclosing points from, and having a position and dimensions in, the respective first and second point cloud (fig 4(418), [0047]-[0048], [0053], and [0066] of Jones – overlapping regions from each image matched according to features based on position, dimensions, poses, and other relevant factors); iteratively modifying the position or dimensions or both of the first and second overlap regions to generate best first and second overlap regions so far of each iteration and until a convergence criteria is met ([0041]-[0047] of Jones – iterative technique(s) applied which minimize the errors in matching each image to the overall 3D point cloud world until a convergence is reached); and establishing a transformation at least partially based on the best overlap regions, and the transformation comprising a rotation part, a translation part, or both to convert point locations between the first and second point clouds ([0042]-[0043], and [0056] of Jones – transformed according to 3D position (translation) and pose (rotation) so as to conform with overall 3D point cloud world).
	Jones does not disclose the first and second overlap regions with measured dimensions; and wherein convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions.
	Barone discloses the first and second overlap regions with measured dimensions ([0092]-[0096] of Barone); and wherein convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions ([0139], [0151]-[0154] of Barone).
	Jones and Barone are analogous art because they are from the same field of endeavor, namely capturing and processing of 3D digital image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have first and second overlap regions with measured dimensions; and have convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions, as taught by Barone.  The motivation for doing so would have been to provide more accurate and realistic 3D image, which are better related to the objectively real world.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Jones according to the relied-upon teachings of Barone to obtain the invention as specified in claim 37.
	Regarding claim 38:  Jones in view of Barone discloses the system of claim 37 (as rejected above) wherein the first and second overlap regions are initial overlap regions of ([0043]-[0046] of Jones – overlap regions are initial overlap regions, which are then refined through an iterative method).
	Regarding claim 39:  Jones in view of Barone discloses the system of claim 38 (as rejected above).  An alternate embodiment in Jones discloses wherein the overlap region samples are varied from the initial overlap regions by use of Gaussian distribution-based random sampling of variations of the position, dimensions, or both of the initial first or second overlap region ([0087]-[0090] of Jones).  It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the alternate matching algorithm of Jones since doing so would improve the processing speed through using shared data.
	Regarding claim 47:  Jones discloses a computer-readable medium having stored thereon instructions that when executed cause a computing device to operate (fig 1(14) and [0027]-[0029] of Jones) by: obtaining image data of multiple images of the same scene from one or more cameras and including a first image and a second image (figs 3A-3B and [0037]-[0038] of Jones) each respectively being associated with a first point cloud and a second point cloud both separately forming the scene (fig 4, [0052]-[0053], and [0066] of Jones – each new image associated with region of overall point cloud being generated; regions of overall point cloud from each individual image are themselves separate point clouds joined into the overall point cloud through the multi-image matching and undistortion processing); generating three-dimensional first and second overlap regions each with geometry with dimensions (fig 3B, [0034], [0037], and [0045] of Jones – each frame has overlapping regions, with a geometry, with respect to other frames), and each respectively enclosing points from, and having a (fig 4(418), [0047]-[0048], [0053], and [0066] of Jones – overlapping regions from each image matched according to features based on position, dimensions, poses, and other relevant factors); iteratively modifying the position or dimensions or both of the first and second overlap regions to generate best first and second overlap regions so far of each iteration and until a convergence criteria is met ([0041]-[0047] of Jones – iterative technique(s) applied which minimize the errors in matching each image to the overall 3D point cloud world until a convergence is reached); and establishing a transformation at least partially based on the best overlap regions, and the transformation comprising a rotation part, a translation part, or both to convert point locations between the first and second point clouds ([0042]-[0043], and [0056] of Jones – transformed according to 3D position (translation) and pose (rotation) so as to conform with overall 3D point cloud world).
	Jones does not disclose the first and second overlap regions with measured dimensions; and wherein convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions.
	Barone discloses the first and second overlap regions with measured dimensions ([0092]-[0096] of Barone); and wherein convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions ([0139], [0151]-[0154] of Barone).
	Jones and Barone are analogous art because they are from the same field of endeavor, namely capturing and processing of 3D digital image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have first and second overlap regions with measured dimensions; and have convergence at least partly depends on using the dimensions of the geometry of the first and second overlap regions, as taught by .

6.	Claims 29, 30, 32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US-2018/0315221) in view of Barone (US-2016/0321838), and in further view of Hoiem (US-2013/0107010).
	Regarding claim 29:  Jones in view of Barone discloses the method of claim 26 (as rejected above).  Jones in view of Barone does not disclose pairing principal axes respectively of the first and second point clouds.
	Hoiem discloses pairing principal axes respectively of the first and second point clouds ([0033]-[0037] of Hoiem – the principal axes are paired/aligned based on the Manhattan world assumption).
	Jones and Hoiem are analogous art because they are from the same field of endeavor, namely capturing and processing of 3D digital image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to pair principal axes respectively of the first and second point clouds, as taught by Hoiem.  The motivation for doing so would have been to provide greater consistency in the 3D image data generation.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jones further according to the relied-upon teachings of Hoiem to obtain the invention as specified in claim 29.
Regarding claim 30:  Jones in view of Barone, and in further view of Hoiem discloses the method of claim 29 (as rejected above) comprising using a Manhattan world assumption to detect planes used to form the principal axes ([0034] of Hoiem).  Jones and Hoiem are combined for the reasons set forth above with respect to claim 29.
	Regarding claim 32:  Jones in view of Barone, and in further view of Hoiem discloses the method of claim 29 (as rejected above) comprising performing the pairing by comparing color or luminance image data histograms along each axis of the principal axes being considered for pairing ([0047]-[0050] of Hoiem).  Jones and Hoiem are combined for the reasons set forth above with respect to claim 29.
	Regarding claim 40:  Jones in view of Barone discloses the system of claim 38 (as rejected above).  Jones in view of Barone does not disclose generating a set of candidate principal axes pairs, each pair having principal axes from the first point cloud and principal axes from the second point cloud; and determining a best match between one of the candidate principal axes and individual overlap region samples.
	Hoiem discloses generating a set of candidate principal axes pairs, each pair having principal axes from the first image data and principal axes from the second image data ([0034]-[0037] of Hoiem); and determining a best match between one of the candidate principal axes and individual overlap region samples ([0043]-[0045] of Hoiem).
	Jones and Hoiem are analogous art because they are from the same field of endeavor, namely capturing and processing of 3D digital image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to generate a set of candidate principal axes pairs, each pair having principal axes from the first image data and principal axes from the second image data; and determine a best match between one of the .

Allowable Subject Matter
7.	Claims 28, 31, 33-36, 41-16 and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  Examiner has not discovered any prior art which teaches any of claims 28, 31, 33-36, 41-46, and 48-50.  Relevant prior art includes Jones and Hoiem, cited above, and further includes Barone (US-2016/0321838), Metzler (US-2018/0158200), and Roumeliotis (US-2017/0343356).  However, none of the cited prior art, either singly or in an obvious combination, fully teaches any of claims 28, 31, 33-36, 41-46, and 48-50, which includes all the subject matter of their corresponding base claims and any intervening claims.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616